Matter of Alondra S. (Marie M.) (2017 NY Slip Op 04640)





Matter of Alondra S. (Marie M.)


2017 NY Slip Op 04640


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


659 CAF 15-02125

[*1]IN THE MATTER OF ALONDRA S., JULIO S., AND KIARA S.  ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; MARIE M., NOW KNOWN AS MARIE Z., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR RESPONDENT-APPELLANT.
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (CATHERINE Z. GILMORE OF COUNSEL), FOR PETITIONER-RESPONDENT. 
SUSAN B. MARRIS, ATTORNEY FOR THE CHILDREN, MANLIUS. 

	Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered December 4, 2015 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent's parental rights with respect to the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Akayla M. (Marie M.) (___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court